HARRIS, J.,
concurring specially:
I concur totally with Judge Cobb’s opinion. The mere thought that a doctor would testify as an expert against another doctor after hearing such other doctor’s compelled testimony at a peer review hearing permits no other result. The appearance of impropriety should convince a doetor that he should choose between serving on a peer review committee and appearing as an expert witness in a case involving the same alleged malpractice. The doctor’s assurance that he can separate the information gained from the confidential peer review disclosures from his professional judgment relating to the competence of the doctor under review will not be comforting to the reviewed doctor and will unnecessarily bring into question the impartiality of the peer review process. As Judge Cobb points out, it is no hardship to require plaintiff to provide expert testimony from one not so intimately involved with the matter.